Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 10/20/2022 has been entered. Claims 1, 4, 5, 10, and 17 have been amended. Claims 2, 3, 9, and 11-13 have been cancelled. Claims 1, 4-5, 7-8, 10, and 14-19 remain pending in the application.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
4.	Claims 1, 4-5, 7-8, 10, and 14-16 are rejected under 35 U.S.C. 103 as unpatentable over Mackey (US 20180357462 A1) in view of Boer (US 20080121442 A1) and further in view of in view of Blasi (US 20040021948 A1).
Regarding claim 1, Mackey (e.g., Fig. 7) discloses a fingerprint identification sensor, comprising: a substrate (sensor substrate or display substrate; [0055]); a photosensitive element (photo sensor) above the substrate (sensor substrate or display substrate); and a light source assembly, the light source assembly comprising a point light source (light source 702) and a diffusing structure (diffusing structure 705), the light source assembly (light source 346 and diffusing structure 312) is disposed below the diffusing structure (diffusing structure 705). 
Mackey does not disclose the light source assembly is disposed below the photosensitive element, and the diffusing structure is disposed between the photosensitive element and the point light source. However, Boer (e.g., Figs. 3-4) discloses a fingerprint identification sensor (fingerprint identification sensor 300 or 400), comprising: a substrate (substrate 318); a photosensitive element (photo sensor 334) above the substrate (substrate 318); and a light source assembly, the light source assembly comprising a point light source (light source 346) and a diffusing structure (diffusing structure 312), the light source assembly (light source 346 and diffusing structure 312) is disposed below the photosensitive element (photo sensor 334), and the diffusing structure (diffusing structure 312) is disposed between the photosensitive element (photo sensor 334) and the point light source (light source 346). Both Mackey and Boer disclose a display panel integrated with an optical fingerprint sensor, and the optical fingerprint sensor comprises a point light source and a diffusing structure. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Boer to rearrange the fingerprint sensor of the display device of Mackey, since it has been held that rearrangement of parts in a way that does not modify the operation of the device involves only routine skill in the art.


Mackey and Boer do not expressly disclose wherein the diffusing structure is configured to reduce intensity of light received by the photosensitive element from a center region of the point light source. However, it is well known in optics that a light diffuser is a structure that diffuses the light from a light source, as a result, the intensity is reduced from the central region of the light source. In other words, the claimed feature is an inherent optical characteristic of a light diffuser. Mackey and Boer do not disclose the diffusing structure includes a light shielding structure, and the light shielding structure shields the light only from the center region of the point light source. However, Blasi (Fig. 1) discloses a light diffusing structure, wherein the diffusing structure is configured to reduce intensity of light from a center region of the point light source, the diffusing structure includes a light shielding structure, and the light shielding structure shields the light only from the center region of the point light source (Fig. 1 and [0029]-[0030]; diffuser is opaque in center and transparent around the center, which shields the light only from the center region of the point light source and reduce intensity of light from a center region of the point light source). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Blasi to light diffuser of Mackey and Boer. The combination/motivation would be to provide an alternative design choice of a diffuser to obtain a light intensity redistribution for an optical fingerprint sensing.

Regarding claim 4, Mackey in view of Boer and further in view of Blasi discloses the fingerprint identification sensor according to claim 1, Blasi (Fig. 1) discloses wherein the central region of the point light source comprises a region where an emission angle of the light emitted by the point light source being within a range between about -30° to about 30° (point light source has a light distribution within a range between about -30° to about 30°), and wherein the diffusing structure is configured to shield the light emitted from the center region of the point light source to have an emission angle in a range of about -50° to about -40° or a range of about 40° to about 50° (according to Equation in [0015]-[0016], when the light source emits visible light, the mission angle α is within a range of about -50° to about -40° or a range of about 40° to about 50°). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Blasi to light diffuser of Mackey and Boer for the same reason above.

Regarding claim 5, Mackey in view of Boer and further in view of Blasi discloses the fingerprint identification sensor according to claim 1, Boer (e.g., Figs. 3-4) teaches wherein the diffusing structure (diffusing structure 312) is disposed on a bottom side of the photosensitive element (photo sensor 334) facing the point light source (light source 346), and the diffusing structure (diffusing structure 312) is disposed between the photosensitive element (photo sensor 334) and the point light source (light source 346). Blasi (Fig. 1) further discloses the diffusing structure comprising a light shielding structure. Therefore, the combination of Mackey, Boer, and Blasi teaches wherein the light shielding structure is disposed on a bottom side of the photosensitive element facing the point light source, and the light shielding structure is disposed between the photosensitive element and the point light source. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Blasi to light diffuser of Mackey and Boer for the same reason above.

Regarding claim 7, Mackey in view of Boer and further in view of Blasi discloses the fingerprint identification sensor according to claim 1, Boer (e.g., Figs. 3-4) teaches wherein an orthographic projection of the diffusing structure (diffusing structure 312) on the substrate (substrate 318) at least partially overlaps the orthographic projection of the central region of the point light source (light source 346) on the substrate (substrate 318), and the orthographic projection of the diffusing structure (diffusing structure 312) coincides with an orthographic projection of the photosensitive element (photo sensor 334) on the substrate (substrate 318). Boer and Mackey do not disclose the diffusing structure comprises a light shielding layer. However, Blasi (Fig. 1 and [0029]-[0030]) discloses a diffusing structure comprises a light shielding layer to shield the light from the center region of the point light source. Therefore, the combination of Mackey, Boer, and  Blasi discloses an orthographic projection of the light shielding layer on the substrate at least partially overlaps the orthographic projection of the central region of the point light source on the substrate, and the orthographic projection of the light shielding layer coincides with an orthographic projection of the photosensitive element on the substrate. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Blasi to light diffuser of Mackey and Boer for the same reason above.

Regarding claim 8, Mackey in view of Boer and further in view of Blasi discloses the fingerprint identification sensor according to claim 7, Boer (e.g., Figs. 3-4) teaches the diffusing structure (diffusing structure 312) is disposed between the photosensitive element (photo sensor 334) and the point light source (light source 346). Blasi (Fig. 1 and [0029]-[0030]) further discloses a diffusing structure comprises a light shielding structure, wherein the light shielding layer is on a side of the light shielding structure facing the point light source. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Blasi to light diffuser of Mackey and Boer for the same reason above.

Regarding claim 10, Mackey in view of Boer and further in view of Blasi discloses the fingerprint identification sensor according to claim 8, Blasi (Fig. 1) discloses wherein the light shielding layer and the light shielding structure constitute a unitary structure and are made of a same material. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Blasi to light diffuser of Mackey and Boer for the same reason above.

Regarding claim 14, Mackey in view of Boer and further in view of Blasi discloses the fingerprint identification sensor according to claim 1, Mackey discloses wherein the photosensitive element is a photodiode ([0038] and [0049]; photodiode). Boer (e.g., Figs. 3-4) also discloses wherein the photosensitive element (photo sensor 334) is a photodiode (e.g., Fig. 8 and [0043]; photodiode). 

Regarding claim 15, Mackey in view of Boer and further in view of Blasi discloses the fingerprint identification sensor according to claim 14, Boer (Figs. 3-4, 8, and 12) discloses the fingerprint identification sensor comprising a data transmission circuit (e.g., Fig. 8; sensing circuit) which is electrically connected to the photodiode (photodiode 800). wherein the data transmission circuit comprises a control switch (control switch 612). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Boer to the fingerprint sensor of Mackey for signal collection and transmission.

Regarding claim 16, Mackey (Figs. 1 and 7) in view of Boer (Figs. 1 and 3-4) and further in view of Blasi A display apparatus, comprising the fingerprint identification sensor according to claim 1.

5.	Claim 17 is rejected under 35 U.S.C. 103 as unpatentable over Mackey (US 20180357462 A1) in view of Boer (US 20080121442 A1) and Blasi (US 20040021948 A1) and further in view of in view of Thompson (US 20170220842 A1).
Regarding claim 17, Mackey (e.g., Fig. 7) discloses a fingerprint identification method for a display screen, wherein a fingerprint identification sensor (e.g., Fig. 7; a display panel including a fingerprint sensor) is disposed on a substrate of the display screen (display substrate; [0055]), the fingerprint identification sensor includes a photosensitive element (photo sensor) and a light source assembly, and the light source assembly includes a point light source (light source 702) and a diffusing structure (diffusing structure 705), the light source assembly (light source 346 and diffusing structure 312) is disposed below the diffusing structure (diffusing structure 705). 
Mackey does not disclose the light source assembly is disposed below the photosensitive element, and the diffusing structure is disposed between the photosensitive element and the point light source. However, Boer (e.g., Figs. 3-4) discloses a fingerprint identification method for a display screen, wherein a fingerprint identification sensor (fingerprint identification sensor 300 or 400) is disposed on a substrate (substrate 318) of the display screen, the fingerprint identification sensor includes a photosensitive element (photo sensor 334) and a light source assembly, and the light source assembly includes a point light source (light source 346) and a diffusing structure (diffuser 312), and the light source assembly (light source 346 and diffuser 312) is disposed below the photosensitive element (photo sensor 334), and the diffusing structure (diffuser 312) is disposed between the photosensitive element (photo sensor 334) and the point light source (light source 346).
Mackey and Boer do not expressly disclose wherein the diffusing structure is configured to reduce intensity of light received by the photosensitive element from a center region of the point light source. However, it is well known in optics that a light diffuser is a structure that diffuses the light from a light source, as a result, the intensity is reduced from the central region of the light source. In other words, the claimed feature is an inherent optical characteristic of a light diffuser. Mackey and Boer do not disclose the diffusing structure includes a light shielding structure, and the light shielding structure shields the light only from the center region of the point light source. However, Blasi (Fig. 1) discloses a light diffusing structure, wherein the diffusing structure is configured to reduce intensity of light from a center region of the point light source, the diffusing structure includes a light shielding structure, and the light shielding structure shields the light only from the center region of the point light source (Fig. 1 and [0029]-[0030]; diffuser is opaque in center and transparent around the center, which shields the light only from the center region of the point light source and reduce intensity of light from a center region of the point light source). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Blasi to light diffuser of Mackey and Boer. The combination/motivation would be to provide an alternative design choice of a diffuser to obtain a light intensity redistribution for an optical fingerprint sensing.
Mackey and Boer do not disclose during a display period, the point light source is turned off and display is performed on the display screen; and during a fingerprint identification period, the display is turned off, the point light source is turned on and fingerprint identification is performed. However, Thompson (e.g., Figs. 3-5, 7, and 9) discloses a fingerprint identification method for a display screen (e.g., Figs. 3-5, 7, and 9; display screen), wherein a fingerprint identification sensor (e.g., Fig. 3; fingerprint sensor 305b) is disposed on a substrate of the display screen (e.g., Fig. 3; display substrate 308), the fingerprint identification sensor comprising at least a photosensitive element (e.g., Fig. 5; optical fingerprint sensor 504) and at least a light source assembly, and the light source assembly comprising a point light source (LED light source 506) and a diffusing structure (diffuser; [0060]), the method comprising: during a display period, the point light source is turned off and display is performed on the display screen; and during a fingerprint identification period, the display is turned off, the point light source is turned on and fingerprint identification is performed ([0059]-[0060], [0062], [0080], [0101]-[0102]; during fingerprint identification period, display is locked and off or in a low-power or sleeping mode, light source 506 is on to emit light for fingerprint sensing, when the fingerprint authentication is successful, light source 506 is off, display is unlocked and on). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Thompson to the display device of Mackey in view of Boer and Blasi or incorporate the teaching of Mackey and Boer to the display device of Thompson. The combination/motivation would be to reduce an interference between an image display and a fingerprint sensing and therefore to improve the signal to noise of the fingerprint sensor.

6.	Claim 18 is rejected under 35 U.S.C. 103 as unpatentable over Mackey (US 20180357462 A1) in view of Boer (US 20080121442 A1), Blasi (US 20040021948 A1), and Thompson (US 20170220842 A1) and further in view of in view of Minami (US 20140022426 A1).
Regarding claim 18, Mackey in view of Boer and Blasi and further in view of Thompson discloses the fingerprint identification method according to claim 17, Boer (Figs. 3-4, 8, and 12) discloses wherein the fingerprint identification sensor further comprises a data transmission unit (e.g., Fig. 8; sensing circuit), and the data transmission circuit comprises a control switch (control switch 612) electrically connected to the photosensitive element (photo sensor 800), but does not disclose the data transmission circuit comprises an amplification circuit. However, Minami (e.g., Figs. 1, 3, 9-11, 15, 17, and 31) discloses wherein an optical image sensor comprises a data transmission unit, and the data transmission circuit comprises a control switch (e.g., Figs. 9-11; control switch 22) and an amplification circuit (e.g., Figs. 9-11; amplification circuit 52), and the control switch (e.g., Figs. 9-11; control switch 22) is electrically connected to the photosensitive element (e.g., Figs. 9-11; photo sensor 21) and the amplification circuit (e.g., Figs. 9-11; amplification circuit 52) respectively, and the amplification circuit (e.g., Figs. 9-11; amplification circuit 52) is connected to a CPU (processor 101) of the display screen; at an initial stage of the sensing period, the control switch is tuned on, the photosensitive element are reset (Figs. 8 and 9; reset period, switch 22 is on, photo sensor 21 is reset); and at a final stage of the sensing period, the control switch is turned on, the signals generated by the photosensitive element are read as sensing signals through the amplification circuit (Figs. 8 and 11; read-out period, switch 22 is on, detection signal from photo sensor 21 is read out through amplification circuit 52). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Minami to the fingerprint sensor of Mackey in view of Boer and Blasi and further in view of Thompson for detection and transmission of fingerprint identification sensing signals. The combination/motivation would be to provide an optical sensor with a fast response for a fingerprint detection.

7.	Claim 19 is rejected under 35 U.S.C. 103 as unpatentable over Mackey (US 20180357462 A1) in view of Boer (US 20080121442 A1), Blasi (US 20040021948 A1), Thompson (US 20170220842 A1), and Minami (US 20140022426 A1), and further in view of in view of Raynor (US 2011014102 0A1).
Regarding claim 19, Mackey in view of Boer, Blasi, and Thompson and further in view of Minami discloses the fingerprint identification method according to claim 18, but does not disclose where durations of the initial stage and the final stage are respectively within a range of about 10 microseconds to about 500 microseconds. However, Raynor (e.g., Figs. 1-2) discloses an optical sensing method similar to that disclosed by Minami, where durations of the initial stage and the final stage are respectively within a range of about 10 microseconds to about 500 microseconds ([0025] and [0030]; initial reset time 10-50us, signal read-out time 50-100us). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Raynor to the fingerprint sensor of Mackey in view of Boer, Blasi, and Thompson and further in view of Minami. The combination/motivation would be to provide a signal detection and processing circuit of a fingerprint sensor.

Response to Arguments
8.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the references of Mackey (US 20180357462 A1) and Blasi (US 20040021948 A1) have been used for new ground rejection.  

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691